IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                   NO. WR-86,409-01



          In re THE STATE OF TEXAS ex rel. Jennifer A. Tharp, Relator



      ON THE MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF
               MANDAMUS IN CAUSE NO. CR2016-223
              IN THE 433 RD JUDICIAL DISTRICT COURT
                           COMAL COUNTY



      Per curiam.


                                       ORDER

      We have before us the State’s motion for leave to file a petition for a writ of

mandamus and a petition for a writ of mandamus. Defendant below and real party in

interest here, Mitchell Anthony Childers, stands charged by indictment in cause number

CR2016-223 with two counts of indecency with a child by contact. The victims in the

case were interviewed by a forensic interviewer at the Children’s Advocacy Center in
                                                                                      Tharp - 2

New Braunfels, Texas, in June 2013. Although the defense has apparently had access to

the recordings of the interviews, the defense moved the trial court to order a transcription

of the recordings. The State objected that transcribing the recordings is prohibited under

Texas Code of Criminal Procedure article 39.15. The trial court ordered the transcription

over the State’s objection.

         The State filed a petition for a writ of mandamus in the Third Court of Appeals.

After staying the proceedings below, the court of appeals denied relator relief and lifted

the stay. In re The State of Texas, ex rel. Jennifer A. Tharp, No. 03-16-00827-CV (Tex.

App.– Austin Feb. 10, 2017). On February 10, 2017, the State filed in this Court a motion

for the emergency stay of proceedings below, a motion for leave to file a petition for a

writ of mandamus, and a petition for a writ of mandamus. This Court granted the motion

to stay the proceedings below. In re The State of Texas ex rel. Jennifer A. Tharp, No.

WR-86,409-01 (Tex. Crim. App. Feb. 10, 2017).

         The Court has now decided to file and set this case and order briefing. The parties

shall brief the issues raised by the pleadings. The real party in interest is also invited to

file a brief. All briefs shall be due in this Court within thirty (30) days of the date of this

order.

         IT IS SO ORDERED THIS THE 15 th DAY OF FEBRUARY, 2017.




Do not publish